Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 - 20 are presented for examination.
Claims 1 - 20 are rejected.
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 07/17/2019 is being considered by the
examiner.
Claim Objections
2.	Claims 13-16 are objected to because of the following informalities:
“The method according to” should read “The system according to”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaveu (Patent Publication No. 2019108680).
Any region to avoid is indicated as a constraint”, “The main task of the path computing unit 104 is to compute a 2D path between a source and destination at a given altitude that avoids constraints”),
the method comprising obtaining data of the zone of avoidance located on the currently planned flight path (Paragraph 0047, “The managing unit 102 may eventually request the DTEM 112 for information on the constraints (e.g. terrain obstacles) at a particular altitude”);
determining a safe distance from the zone of avoidance based on a characteristic of the aircraft or a characteristic of the zone of avoidance and constructing a safety envelope outside of the zone of avoidance by defining the safety envelope based on the safe distance (Paragraph 0051, “A parameter that represents the distance at which all polygons that represent boundaries of constraints are to be offset so that the resulting 3D RTL path features a safety buffer that copes for things like turn radius or climb path angles”);
constructing a plurality of alternate flight paths around the zone of avoidance such that each of the plurality of alternate flight paths deviates from the currently planned flight path before the zone of avoidance, avoids crossing into the zone of avoidance, avoids crossing in between the safety envelope and the zone of avoidance, and reconnects with the currently planned flight path after the zone of avoidance (Paragraph 0146, “Sub-path (e.g. a segment) from the starting point to the destination is computed; it is detected if there are constraints that cross the computed sub-path; repeatedly, for the first detected constraint crossing the computed sub-path, alternative sub-paths are computed, so that the alternative sub-path is conflicts-free and connects the starting point to a certain waypoint of an outer boundary of the detected constraint; a priority value for each waypoint is computed, preferably, based on: the distance between the waypoint and the destination and the accumulated distance from the source to the waypoint, wherein accumulated distance comprises at least the distance between the starting point and the ending point of at least one computed obstacle-free sub-path from the source to the waypoint, said distance being defined according to a pre-established metric”); and
selecting an optimal flight path from among the plurality of alternate flight paths based on respective fuel expenditure or flight times of the plurality of alternate paths (Paragraphs 0146, 0051 and 0056, “A valid path is obtained by backtracking waypoints from the destination to the source. This 2D path is also optimal according to the pre-established metric”, “Climb paths have a cost in terms of energy consumption (fuel or battery)”, “The above parameters are not exhaustive; others may be considered as well, such as estimated flight time to each waypoint”, the metric may be chosen to be the fuel expenditure or flight times).

7.	Regarding claim 2, Masaveu further teaches a method wherein constructing the safety envelope comprises obtaining a cross section of the zone of avoidance based on the data of the zone of avoidance (Paragraph 0082, “For each considered altitude layer, the managing unit 102 requests the operational context database 110 for the polygons that represent airspace restrictions, or No-Fly-Zones in general (e.g., populated areas, non-segregated airspace, etc.); and the DTEM 112 for the polygons that represent obstacles (e.g., airspace restrictions, No-Fly-Zones, terrain obstacles, etc.)”); and
constructing the safety envelope so that the safety envelope includes positions that are, on a cross sectional plane of the cross section, distanced by the safe distance from an outer periphery of the cross section in directions outward from the cross section (Paragraph 0082, “For each of the obtained polygons, an offset may be applied. The purpose of such offset is to provide a safety buffer in the resulting 3D RTL path with respect to the constraints to cope for factors like turn radius. Such offset may be defined in the User Preferences unit 108”).

Thus, as a baseline scenario, all altitude layers between the source 302 and destination 304 need to be considered, which leads to the following groups: A first group having altitude layers 200 m and 800 m with reference to FIG. 11 and FIGS. 12A and 12B. A second group having altitude layers 200 m, 800 m, and 1600 m, with reference to FIG. 13. A third group having altitude layers 200 m, 800 m, 1600 m, and 2500 m, with reference to FIG. 14”); and
selecting, from among the plurality of cross sections, a smallest cross section as the selected cross section (Paragraph 0101, “The preferred solution is evaluated. For example, once all the layer combinations to form groups identified in step 220 have been processed and resulting 3D RTL paths and associated UPI have been stored in a catalog of RTL solutions, the preferred solution is determined. The final 3D RTL path to be considered as the best option according to the user preferences is the one that features the lowest UPI index”).

9.	Regarding claim 4, Masaveu further teaches a method according to claim 2, wherein the constructing the safety envelope comprises constructing the safety envelope around an entire outer periphery of the cross section (Paragraph 0082, “For each considered altitude layer, the managing unit 102 requests the operational context database 110 for the polygons that represent airspace restrictions, or No-Fly-Zones in general (e.g., populated areas, non-segregated airspace, etc.); and the DTEM 112 for the polygons that represent obstacles (e.g., airspace restrictions, No-Fly-Zones, terrain obstacles, etc.). For each considered altitude layer, the managing unit 102 requests the DTEM 112 for terrain contour lines, where such contour lines are also represented by polygons in this embodiment.
For each of the obtained polygons, an offset may be applied”, this means that data for all the relevant areas to be avoided is obtained and the safety envelope is made for all of them for each attitude cross section).

10.	Regarding claim 7, Masaveu further teaches a method wherein in the determining the safe distance, the safe distance is determined based on data of a weather phenomenon obtained by a radar of the aircraft (Paragraph 0040, “The present teachings can be used, either onboard the UAV or on the ground, in mission planning tools, (e.g. in a mission planning system (MPS)) prior to a mission or during a mission between two locations, allowing different data to be used (e.g., maps, weather, fuel, performance, kinematic limitations, timing issues, etc.) to meet objectives”).

11.	Regarding claim 8, Masaveu further teaches a method further comprising displaying the selected optimal flight path on a display (Paragraph 0143, “One or more output devices 1824 are also connected to the interface circuit 1820 of the illustrated example. The output devices 1824 can be implemented, for example, by display devices (e.g., a light emitting diode (LED), an organic light emitting diode (OLED), a liquid crystal display (LCD), a cathode ray tube display (CRT), an in-place switching (IPS) display, a touchscreen, etc.)”).

12.	Regarding claim 9, Masaveu teaches a system for providing a flight path around a zone of avoidance located on a currently planned flight path of an aircraft, the system comprising a memory storing instructions (Paragraph 0068, “The example processes of FIG. 2 may be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory, and/or any other storage device or storage disk in which information is stored for any duration”); and
one or more processors to execute the instructions to perform operations including obtaining data of the zone of avoidance located on the currently planned flight path (Paragraph 0047, “The managing unit 102 may eventually request the DTEM 112 for information on the constraints (e.g. terrain obstacles) at a particular altitude”);
determining a safe distance from the zone of avoidance based on a characteristic of the aircraft or a characteristic of the zone of avoidance (Paragraph 0051, “A parameter that represents the distance at which all polygons that represent boundaries of constraints are to be offset so that the resulting 3D RTL path features a safety buffer that copes for things like turn radius or climb path angles”);
constructing a safety envelope outside of the zone of avoidance by defining the safety envelope based on the safe distance; constructing a plurality of alternate flight paths around the zone of avoidance such that each of the plurality of alternate flight paths deviates from the currently planned flight path before the zone of avoidance, avoids crossing into the zone of avoidance, avoids crossing in between the safety envelope and the zone of avoidance, and reconnects with the currently planned flight path after the zone of avoidance (Paragraph 0146, “Sub-path (e.g. a segment) from the starting point to the destination is computed; it is detected if there are constraints that cross the computed sub-path; repeatedly, for the first detected constraint crossing the computed sub-path, alternative sub-paths are computed, so that the alternative sub-path is conflicts-free and connects the starting point to a certain waypoint of an outer boundary of the detected constraint; a priority value for each waypoint is computed, preferably, based on: the distance between the waypoint and the destination and the accumulated distance from the source to the waypoint, wherein accumulated distance comprises at least the distance between the starting point and the ending point of at least one computed obstacle-free sub-path from the source to the waypoint, said distance being defined according to a pre-established metric”); and
selecting an optimal flight path from among the plurality of alternate flight paths based on respective fuel expenditure or flight times of the plurality of alternate paths (Paragraphs 0146, 0051 and 0056, “A valid path is obtained by backtracking waypoints from the destination to the source. This 2D path is also optimal according to the pre-established metric”, “Climb paths have a cost in terms of energy consumption (fuel or battery)”, “The above parameters are not exhaustive; others may be considered as well, such as estimated flight time to each waypoint”, the metric may be chosen to be the fuel expenditure or flight times).

13.	Regarding claim 10, Masaveu further teaches a system wherein the constructing the safety envelope comprises obtaining a cross section of the zone of avoidance based on the data of the zone of avoidance (Paragraph 0082, “For each considered altitude layer, the managing unit 102 requests the operational context database 110 for the polygons that represent airspace restrictions, or No-Fly-Zones in general (e.g., populated areas, non-segregated airspace, etc.); and the DTEM 112 for the polygons that represent obstacles (e.g., airspace restrictions, No-Fly-Zones, terrain obstacles, etc.)”); and
constructing the safety envelope so that the safety envelope includes positions that are, on a cross sectional plane of the cross section, distanced by the safe distance from an outer periphery of the cross section in directions outward from the cross section (Paragraph 0082, “For each of the obtained polygons, an offset may be applied. The purpose of such offset is to provide a safety buffer in the resulting 3D RTL path with respect to the constraints to cope for factors like turn radius. Such offset may be defined in the User Preferences unit 108”).

Thus, as a baseline scenario, all altitude layers between the source 302 and destination 304 need to be considered, which leads to the following groups: A first group having altitude layers 200 m and 800 m with reference to FIG. 11 and FIGS. 12A and 12B. A second group having altitude layers 200 m, 800 m, and 1600 m, with reference to FIG. 13. A third group having altitude layers 200 m, 800 m, 1600 m, and 2500 m, with reference to FIG. 14”); and
selecting, from among the plurality of cross sections, a smallest cross section as the selected cross section (Paragraph 0101, “The preferred solution is evaluated. For example, once all the layer combinations to form groups identified in step 220 have been processed and resulting 3D RTL paths and associated UPI have been stored in a catalog of RTL solutions, the preferred solution is determined. The final 3D RTL path to be considered as the best option according to the user preferences is the one that features the lowest UPI index”).

15.	Regarding claim 12, Masaveu further teaches a system wherein the constructing the safety envelope comprises constructing the safety envelope around an entire outer periphery of the cross section (Paragraph 0082, “For each considered altitude layer, the managing unit 102 requests the operational context database 110 for the polygons that represent airspace restrictions, or No-Fly-Zones in general (e.g., populated areas, non-segregated airspace, etc.); and the DTEM 112 for the polygons that represent obstacles (e.g., airspace restrictions, No-Fly-Zones, terrain obstacles, etc.). For each considered altitude layer, the managing unit 102 requests the DTEM 112 for terrain contour lines, where such contour lines are also represented by polygons in this embodiment.
For each of the obtained polygons, an offset may be applied”, this means that data for all the relevant areas to be avoided is obtained and the safety envelope is made for all of them for each attitude cross section).

16.	Regarding claim 15, Masaveu further teaches a method according to claim 9, wherein in the determining the safe distance, the safe distance is determined based on data of a weather phenomenon obtained by a radar of the aircraft (Paragraph 0040, “The present teachings can be used, either onboard the UAV or on the ground, in mission planning tools, (e.g. in a mission planning system (MPS)) prior to a mission or during a mission between two locations, allowing different data to be used (e.g., maps, weather, fuel, performance, kinematic limitations, timing issues, etc.) to meet objectives”).

17.	Regarding claim 16, Masaveu further teaches a method according to claim 9, where the operations further comprise: displaying the selected optimal flight path on a display (Paragraph 0143, “One or more output devices 1824 are also connected to the interface circuit 1820 of the illustrated example. The output devices 1824 can be implemented, for example, by display devices (e.g., a light emitting diode (LED), an organic light emitting diode (OLED), a liquid crystal display (LCD), a cathode ray tube display (CRT), an in-place switching (IPS) display, a touchscreen, etc.)”).

18.	Regarding claim 17, Masaveu teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method (Paragraph 0068, “The example processes of FIG. 2 may be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory, and/or any other storage device or storage disk in which information is stored for any duration”) for providing a flight path around a zone of avoidance located on a currently planned flight path of an aircraft, the method comprising obtaining data of the zone of avoidance located on the currently planned flight path (Paragraphs 0041 and 0062, “Any region to avoid is indicated as a constraint”, “The main task of the path computing unit 104 is to compute a 2D path between a source and destination at a given altitude that avoids constraints”);
determining a safe distance from the zone of avoidance based on a characteristic of the aircraft or a characteristic of the zone of avoidance (Paragraph 0051, “A parameter that represents the distance at which all polygons that represent boundaries of constraints are to be offset so that the resulting 3D RTL path features a safety buffer that copes for things like turn radius or climb path angles”);
constructing a safety envelope outside of the zone of avoidance by defining the safety envelope based on the safe distance (Paragraph 0051, “A parameter that represents the distance at which all polygons that represent boundaries of constraints are to be offset so that the resulting 3D RTL path features a safety buffer that copes for things like turn radius or climb path angles”);
constructing a plurality of alternate flight paths around the zone of avoidance such that each of the plurality of alternate flight paths deviates from the currently planned flight path before the zone of avoidance, avoids crossing into the zone of avoidance, avoids crossing in between the safety envelope and the zone of avoidance, and reconnects with the currently planned flight path after the zone of avoidance (Paragraph 0146, “Sub-path (e.g. a segment) from the starting point to the destination is computed; it is detected if there are constraints that cross the computed sub-path; repeatedly, for the first detected constraint crossing the computed sub-path, alternative sub-paths are computed, so that the alternative sub-path is conflicts-free and connects the starting point to a certain waypoint of an outer boundary of the detected constraint; a priority value for each waypoint is computed, preferably, based on: the distance between the waypoint and the destination and the accumulated distance from the source to the waypoint, wherein accumulated distance comprises at least the distance between the starting point and the ending point of at least one computed obstacle-free sub-path from the source to the waypoint, said distance being defined according to a pre-established metric”); and
selecting an optimal flight path from among the plurality of alternate flight paths based on respective fuel expenditure or flight times of the plurality of alternate paths (Paragraphs 0146, 0051 and 0056, “A valid path is obtained by backtracking waypoints from the destination to the source. This 2D path is also optimal according to the pre-established metric”, “Climb paths have a cost in terms of energy consumption (fuel or battery)”, “The above parameters are not exhaustive; others may be considered as well, such as estimated flight time to each waypoint”, the metric may be chosen to be the fuel expenditure or flight times).

19.	Regarding claim 18, Masaveu further teaches The non-transitory computer-readable medium according to claim 17, wherein the constructing the safety envelope comprises obtaining a cross section of the zone of avoidance based on the data of the zone of avoidance (Paragraph 0082, “For each considered altitude layer, the managing unit 102 requests the operational context database 110 for the polygons that represent airspace restrictions, or No-Fly-Zones in general (e.g., populated areas, non-segregated airspace, etc.); and the DTEM 112 for the polygons that represent obstacles (e.g., airspace restrictions, No-Fly-Zones, terrain obstacles, etc.)”); and
constructing the safety envelope so that the safety envelope includes positions that are, on a cross sectional plane of the cross section, distanced by the safe distance from an outer periphery of the cross section in directions outward from the cross section (Paragraph 0082, “For each of the obtained polygons, an offset may be applied. The purpose of such offset is to provide a safety buffer in the resulting 3D RTL path with respect to the constraints to cope for factors like turn radius. Such offset may be defined in the User Preferences unit 108”).

20.	Regarding claim 19, Masaveu further teaches a non-transitory computer-readable medium according to claim 18, wherein the cross section is a selected cross section, and the obtaining the cross section comprises determining a plurality of cross sections of the zone of avoidance respectively taken along a plurality of cross sectional planes, the plurality of cross sectional planes including cross sectional planes of a same orientation that are spaced apart at regular intervals (Paragraph 0114, “Thus, as a baseline scenario, all altitude layers between the source 302 and destination 304 need to be considered, which leads to the following groups: A first group having altitude layers 200 m and 800 m with reference to FIG. 11 and FIGS. 12A and 12B. A second group having altitude layers 200 m, 800 m, and 1600 m, with reference to FIG. 13. A third group having altitude layers 200 m, 800 m, 1600 m, and 2500 m, with reference to FIG. 14”); and
selecting, from among the plurality of cross sections, a smallest cross section as the selected cross section (Paragraph 0101, “The preferred solution is evaluated. For example, once all the layer combinations to form groups identified in step 220 have been processed and resulting 3D RTL paths and associated UPI have been stored in a catalog of RTL solutions, the preferred solution is determined. The final 3D RTL path to be considered as the best option according to the user preferences is the one that features the lowest UPI index”).

21.	Regarding claim 20, Masaveu further teaches a non-transitory computer-readable medium wherein the constructing the safety envelope comprises constructing the safety envelope around an entire outer periphery of the cross section (Paragraph 0082, “For each considered altitude layer, the managing unit 102 requests the operational context database 110 for the polygons that represent airspace restrictions, or No-Fly-Zones in general (e.g., populated areas, non-segregated airspace, etc.); and the DTEM 112 for the polygons that represent obstacles (e.g., airspace restrictions, No-Fly-Zones, terrain obstacles, etc.). For each considered altitude layer, the managing unit 102 requests the DTEM 112 for terrain contour lines, where such contour lines are also represented by polygons in this embodiment. For each of the obtained polygons, an offset may be applied”, this means that data for all the relevant areas to be avoided is obtained and the safety envelope is made for all of them for each attitude cross section).
Claim Rejections - 35 USC § 103
22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	Claims 5, 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masaveu in view of Hernandez (US Patent Publication No. 2018233050).
25.	Regarding claim 5, Masaveu further teaches constructing a safety envelope around the zones of avoidance with an added safe distance (Masaveu Paragraph 0082).

Hernandez teaches constructing the safety envelope comprises representing a portion of the currently planned flight path passing through the zone of avoidance as a line through the cross section determining abeam lines perpendicular to the line through the cross section; and constructing the safety envelope such that the safety envelope comprises positions along the abeam lines that are distanced from the outer periphery of the cross section in directions perpendicular to the line through the cross section (Hernandez Fig. 19, See figure reproduced below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Masaveu with the teachings of Hernandez. Doing so ensures that the shortest safe path is selected which allows for optimum flight conditions and safety (Hernandez Paragraph 0051, “The example method applies the example Visibility Graph algorithm that identifies all and/or substantially all likely geometric paths between the Source and Target points. As illustrated in FIG. 17, the geometric paths identified connect safety areas' vertices and avoid passing over any of the no flight zones (NFZs). The example method identifies the shortest lateral path (114) by applying the example Dijkstra's algorithm as shown in FIG. 19”).


    PNG
    media_image1.png
    391
    494
    media_image1.png
    Greyscale

26.	Regarding claim 6, Masaveu further teaches a method wherein the plurality of alternate flight paths is generated (Masaveu Paragraph 0146).
Masaveu does not explicitly teach that the plurality of alternate flight paths include two alternate flight paths, one alone each of two opposite sides of the safety envelope.
Hernandez teaches a method wherein the plurality of alternate flight paths include two alternate flight paths, one alone each of two opposite sides of the safety envelope (Hernandez Fig. 13, See figure reproduced below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Masaveu with the teachings of Hernandez of the plurality of alternate flight paths to include two alternate flight paths, one alone each of two opposite sides of the safety envelope. Doing so would ensure that all possible flight paths are considered when determining the best possible route to be chosen based on multiple factors like safety and fuel consumption.

    PNG
    media_image2.png
    398
    461
    media_image2.png
    Greyscale


27.	Regarding claim 13, Masaveu further teaches constructing a safety envelope around the zones of avoidance with an added safe distance (Masaveu Paragraph 0082).
	Masaveu does not explicitly teach constructing the safety envelope comprises: representing a portion of the currently planned flight path passing through the zone of avoidance as a line through the cross section determining abeam lines perpendicular to the line through the cross section; and constructing the safety envelope such that the safety envelope comprises positions along the abeam lines that are distanced from the outer periphery of the cross section in directions perpendicular to the line through the cross section.
Hernandez teaches a method wherein the constructing the safety envelope comprises: representing a portion of the currently planned flight path passing through the zone of avoidance as a line through the cross section determining abeam lines perpendicular to the line through the cross section; and constructing the safety envelope such that the safety envelope comprises positions along  Fig. 19, See figure reproduced above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Masaveu with the teachings of Hernandez. Doing so ensures that the shortest safe path is selected which allows for optimum flight conditions and safety (Hernandez Paragraph 0051, “The example method applies the example Visibility Graph algorithm that identifies all and/or substantially all likely geometric paths between the Source and Target points. As illustrated in FIG. 17, the geometric paths identified connect safety areas' vertices and avoid passing over any of the no flight zones (NFZs). The example method identifies the shortest lateral path (114) by applying the example Dijkstra's algorithm as shown in FIG. 19”).

28.	Regarding claim 14, Masaveu further teaches a method wherein the plurality of alternate flight paths is generated (Masaveu Paragraph 0146).
	Masaveu does not explicitly teach that the plurality of alternate flight paths include two alternate flight paths, one alone each of two opposite sides of the safety envelope.
Hernandez teaches a method wherein the plurality of alternate flight paths include two alternate flight paths, one alone each of two opposite sides of the safety envelope (Hernandez Fig. 13, See figure reproduced above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Masaveu with the teachings of Hernandez of the plurality of alternate flight paths to include two alternate flight paths, one alone each of two opposite sides of the safety envelope. Doing so would ensure that all possible flight paths are considered when determining the best possible route to be chosen based on multiple factors like safety and fuel consumption.

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W./Examiner, Art Unit 3662                    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662